Braley, J.
The short answer to this appeal is, that upon the face of the printed record no error appears, as an examination of the assessor’s report does not disclose the specific question of law which the defendant attempts to raise. See Corsiglia v. Burnham, 189 Mass. 347. It is indeed set forth in the motion for a stay of execution, when read in connection with the sixth special finding of the jury, but as the report states that the conversion took place on a subsequent date, it was *149encumbent on the- defendant to take an exception before the assessor, who passed only on the measure of damages, so that the alleged erroneous ruling could appear in his report. If this had been done, at the proper time a motion to recommit could have been made based on the error now relied on, and which having been called to the attention of the assessor, the question being properly saved could have been reviewed by the Superior Court. It may be further said that on a motion generally to recommit, although no question of law had been saved, the judge in his discretion might order a recommital if satisfied that justice required that the assessor should more fully state the grounds on which damages had been assessed, but a refusal to exercise this discretionary power as well as to grant a stay of execution after judgment cannot be reviewed by this court. Paddock v. Commercial Ins. Co. 104 Mass. 521. Carew v. Stubbs, 161 Mass. 294. Speirs v. Union Drop Forge Co. 180 Mass. 87, 89. Craig v. French, 181 Mass. 282. National Machine Tool Co. v. Standard Shoe Machinery Co. 186 Mass. 44.
If, however, the case is considered outside of the record, and as broadly argued, the point which the defendant seeks again to raise was explicitly presented by a report made by the presiding judge who heard and denied a motion to recommit the assessor’s report based on the present, and other objections, although the report of the latter was then omitted from the record. In the former opinion, after a full presentation by counsel for the defendant, this precise question was decided adversely to his contention, and that decision must be deemed final. Hart v. Brierly, 189 Mass. 598.
After denying the motion a certificate was made directing the earliest possible entry of this appeal for argument because it was determined that it was “immaterial and frivolous,” and after due consideration by us, it fully appears to be without merit.
The order denying the motion, therefore, must be affirmed, and under the provisions of R. L. c. 156, § 13, the plaintiff is to be allowed double costs, with interest at the rate of twelve per cent on the amount of the judgment from the date of appeal.

So ordered.